Citation Nr: 0833324	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-08 932	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Attorney Kenneth M. Carpenter



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which reopened the claim but denied it on 
the merits.  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In July 2008, the Board received evidence that has not been 
considered by the RO in the first instance.  By a June 2008 
statement, the veteran waived his right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In February 2004, the RO denied the claim for service 
connection for PTSD.  The veteran was notified of that 
decision, but did not initiate an appeal.

3.  Some of the evidence received since February 2004 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD. 


CONCLUSIONS OF LAW

1.  The February 2004 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
veteran has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A February 2004 decision originally denied service connection 
because the evidence of record did not show a confirmed 
diagnosis of PTSD and the claimed stressors were not 
corroborated.  Because the veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final February 2004 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final February 2004 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the February 2004 decision includes, but is not 
limited to, VA treatment records dated from 2004 to 2008, 
August 2004 letters from the veteran's ex-wife and buddy, 
Social Security Administration Records (SSA) received in May 
2005, an April 2008 VA opinion linking a diagnosis of PTSD to 
the veteran's experiences in the Navy, as well as additional 
information from the veteran regarding his alleged stressors.  

As noted, the veteran's claim was previously denied because 
there was insufficient evidence to verify his alleged 
stressors and no confirmed diagnosis of PTSD.  However, he 
has now provided information about a new alleged stressor 
(being assaulted by Marines) and an April 2004 opinion from a 
VA psychiatrist which indicates he has PTSD based on his 
experiences in the Navy.  Obviously, this evidence is new in 
that it was not previously of record.  Moreover, this 
evidence relates to unestablished facts necessary to 
substantiate his claim.  Further, as its credibility is 
presumed, the details about another alleged stressor and the 
VA opinion raise a reasonable possibility of substantiating 
the claim.  Justus, 3 Vet. App. at 513.  For these reasons, 
the Board finds that the additional evidence received since 
February 2004 warrants a reopening of the veteran's claim of 
service connection for PTSD, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

The veteran contends that his PTSD is causally related to his 
service in Vietnam.  After having carefully considered the 
matter, the Board believes that additional development is in 
order prior to further appellate consideration.

The veteran has alleged the following PTSD stressors:  the 
collision of two planes where an officer died which he did 
not witness; the crash of an F-8 into a hanger on Miramar 
Naval Station in December 1969 which he did not witness; 
loading bombs and missiles on the flight deck of the USS 
Ranger in the Gulf of Tonkin; and being assaulted by Marines.  
In his May 2003 statement, the veteran also reported that two 
or three sailors were lost overboard and planes and pilots 
were lost from the USS Ranger.  Newspaper articles dated in 
December 1969 and April 1970 confirm that two F-8 Crusaders 
crashed a week before the December 22, 1969, crash of an F-8 
into a hanger on Miramar Naval Air Station.  Fourteen men 
died in the hanger crash but no injuries were reported in the 
earlier crash.  The veteran's history of assignment reflected 
that he was stationed at Miramar Naval Air Station between 
August 1969 and February 1971.  Additionally, his DD Form 214 
indicated that he was an ordnance mechanic and had a year and 
five months total foreign and/or sea service.  Further, his 
service treatment records contained an entry indicating he 
was onboard the USS Ranger. 

The alleged stressors of the planes crashing into the hanger 
and each other has been corroborated by the newspaper 
articles.  However, the veteran did not indicate that he 
witnessed either plane crash.  In an August 2004 statement, 
the veteran's buddy averred that he and the veteran did walk 
by the hanger where the plane crashed.  In an April 2008 
letter, a VA psychiatrist stated that she had treated the 
veteran since January 2004 and that the veteran did have a 
diagnosis of PTSD related to his experiences in the Navy.  
She added that the veteran's PTSD may be solely related to 
the plane crash that occurred in December 1970.  She noted 
that although the veteran was not present when the crash 
occurred, he had to walk by the burned hanger daily and the 
smell of the burned bodies would have been present in the 
area for many days after the crash.  Additionally, working 
with missiles and loading bombs onto planes while in the Navy 
meant that the veteran was always threatened by harm from 
explosions, fire, and flames.  The psychiatrist added that 
the veteran had a thought disorder for most of his life which 
made it difficult for the veteran to differentiate between 
reality and fantasy and if the veteran were able to imagine 
being in the hanger while it was burning, it would have 
created as much trauma for him as if he had really been in 
the hanger during the crash.  He was also abused by his 
parents, which is a known risk factor for the development of 
PTSD when exposed to other stressors.  

Although this opinion appears to support a diagnosis of PTSD 
based on the alleged stressors of walking by the plane crash 
site and working with missiles and bombs, the Board finds 
that there is insufficient evidence to grant the claim.  The 
use of the word "may," when referring to whether the plane 
crash solely caused PTSD makes the psychiatrist's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Additionally, the psychiatrist noted 
that the smell of burned bodies "would have been" present 
and "if the veteran were able to" imagine being in the 
hanger while it burned also make this opinion speculative.  
Moreover, the medical evidence reflected various diagnoses of 
PTSD, schizophrenia, and depressive disorder as diagnoses 
following a narrative where the veteran's alleged PTSD 
stressors were described.  As such, it is unclear what the 
veteran's psychiatric diagnoses are.  However, as there is 
evidence of record indicating that he has a diagnosis of PTSD 
related to two of his alleged Vietnam stressors that have 
been corroborated (crashed planes from newspaper articles and 
loading missiles and bombs inferred from his military 
occupational specialty of ordnance mechanic), the Board 
concludes that a VA examination is necessary.  38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA PTSD examination. 

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of all psychiatric 
disabilities, to include PTSD, if 
present.  If it is not possible to 
provide a specific diagnosis, so state.  

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of the 
corroborated stressful events of walking 
by the hanger where a plane crashed in 
December 1969 and working with missiles 
and loading bombs onto planes as an 
ordnance mechanic while stationed on the 
USS Ranger during his service in Vietnam 
(December 1968 to September 1972), as 
opposed to being due to some other factor 
or factors.  If another psychiatric 
disorder is found, state a medical 
opinion as to the likelihood that this 
psychiatric disorder began in or is 
related to the veteran's military 
service.  In particular, please take into 
consideration the April 2008 VA 
psychiatrist's opinion when rendering an 
opinion.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

2.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


